Citation Nr: 1047225	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-29 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a scar 
of the left thumb.

2.  Entitlement to an initial compensable evaluation for a lesion 
of the right upper arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The Veteran appeared for a Board hearing in 
October 2010.

The Veteran's timely May 2007 Notice of Disagreement addressed 
five additional issues: a claim for service connection for 
allergic rhinitis, as well as initial ratings for a right ankle 
disorder, a right shoulder disorder, right ear hearing loss, and 
posttraumatic stress disorder (PTSD).  In July 2007, the RO 
granted the claim for service connection for allergic rhinitis 
and addressed the initial evaluation claims in a Statement of the 
Case.  In his August 2007 Substantive Appeal, the Veteran made it 
clear that he was limiting his appeal to the two scar issues, and 
he simultaneously filed a Notice of Disagreement with the initial 
rating for allergic rhinitis.  The evaluation for that 
disability, however, was later increased from zero percent to 30 
percent in a September 2007 rating decision, and the Veteran 
clarified at the October 2010 hearing that he was no longer 
pursuing an appeal on that matter.

In September 2009, the Veteran asserted in a lay statement that 
he disagreed with the RO's April 2006 denial of service 
connection for a neck injury and right carpal tunnel syndrome; he 
also raised a new claim for service connection for sleep apnea.  
The RO notified the Veteran later in the same month that the 
September 2009 letter could not be accepted as a timely Notice of 
Disagreement because of the lapse of time since the May 2006 
notification of the April 2006 rating decision, but it would be 
treated as a new claim for reopening.  38 C.F.R. § 20.302(a) 
(2010).  All three claims were denied in a January 2010 rating 
decision.  In subsequent statements, received in April and 
October of 2010, the Veteran asserted that he wished to reopen 
those three claims again.  The Board does not have 
jurisdiction over these claims, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is no competent evidence showing that the Veteran's 
scar of the left thumb is painful upon examination or productive 
of limitation of function of an affected part, but there is 
competent lay evidence of an unstable scar.

2.  There is no competent evidence showing that the Veteran's 
lesion scar of the right upper arm is painful upon examination or 
productive of limitation of function of an affected part, and he 
has not reported frequent loss of covering of the skin over the 
scar.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for the 
Veteran's scar of the left thumb have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.31 (2010); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805 (2007).

2.  The criteria for an initial compensable evaluation for the 
Veteran's lesion of the right upper arm have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.31 (2010); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for 
a higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  In every instance where the rating schedule does 
not provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The RO has evaluated the Veteran's left thumb scar under 
38 C.F.R. § 4.118, Diagnostic Code 7805, whereas the right upper 
arm lesion scar has been evaluated under Diagnostic Code 7819, 
which indicates that benign skin neoplasms are to be evaluated 
under Diagnostic Codes 7800-7805.

In this case, the Veteran's initial application was received in 
August 2005, and the applicable diagnostic criteria have been 
revised as of October 23, 2008.  This regulation, however, 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Accordingly, these 
revisions do not apply to the present case.  73 Fed. Reg. 54708 
(Sept. 23, 2008).  Rather, the Veteran's claims will be 
considered solely under the criteria effective as of the date of 
the application.

38 C.F.R. § 4.118 (2007) lists several criteria for evaluating 
scars.  Under Diagnostic Code 7803, a maximum evaluation of 10 
percent is assigned in cases of superficial and unstable scars.  
A "superficial" scar is one not associated with underlying soft 
tissue damage, whereas an "unstable" scar is one where, for any 
reason, there is frequent loss of covering of the skin over the 
scar.  Under Diagnostic Code 7804, a maximum evaluation of 10 
percent is warranted in cases of superficial scars that are 
painful on examination.  Under this section, a 10 percent 
evaluation will be assigned for a scar on the tip of a finger or 
toe even though amputation of the part would not warrant a 
compensable evaluation.  See 38 C.F.R. § 4.68 (addressing VA's 
amputation rule).  Also, under Diagnostic Code 7805, other scars 
may be evaluated on the basis of limitation of function of the 
affected part.  The remaining applicable Diagnostic Codes (7800-
7802) concern either the head, face or neck, or scars larger than 
six square inches, and are accordingly not applicable here, given 
that the June 2009 VA examination revealed much smaller scars 
located below the neck.

In this case, the Veteran has consistently reported pain in both 
scars.  The Board views these complaints as competent evidence, 
as the Veteran's scars and their symptoms are "capable of lay 
observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(flatfoot).  

That notwithstanding, the Board is constrained by the applicable 
diagnostic criteria, which require evidence of a painful scar 
upon examination.  In this case, the Veteran's October 2005 VA 
examination did not directly address objective evidence of pain, 
but the June 2009 VA examination report, which reflects the 
Veteran's reported pain (particularly in winter), clearly 
indicates that neither scar was shown to be objectively painful 
upon physical examination.  Moreover, the Board notes that the 
Veteran did not specifically assert during his October 2010 
hearing that his scars had developed more severe symptoms since 
the June 2009 examination.  See VAOPGCPREC 11-95 (April 7, 1995) 
(the length of time since the last rating examination, in and of 
itself, does not warrant a further examination absent evidence of 
worsening severity).  The Board is cognizant that the post-2008 
criteria of Diagnostic Code 7804 do not have the "upon 
examination" requirement, but, as noted above, those criteria do 
not apply to the instant case because of the August 2005 date of 
claim.  The Board must therefore conclude that the applicable 
criteria for a compensable evaluation on the basis of a painful 
scar have not been met for either scar.


The Board also notes that the Veteran's VA examinations do not 
show limitation of function of the affected parts, and at no time 
has the Veteran reported any loss of covering of the skin over 
the right upper arm scar.  He has, however, reported significant 
skin changes of the left thumb scar.  During the June 2009 VA 
examination, which did not objectively reveal any skin breakdown, 
the Veteran reported annual skin breakdown, with the scar peeling 
and raw during winter months or excess use.  Similarly, during 
his October 2010 hearing, he described left thumb cracking and 
peeling during the winter months and testified that the "whole 
pad will actually dry up and decay off basically."  As noted 
above, the Veteran is competent to make observations about skin 
symptoms that are capable of lay observation, and he has not made 
any contradictory statements that would call his credibility into 
question.  Consequently, even though there is no objective 
evidence of frequent loss of covering of the skin over the thumb 
scar, the Board finds that the Veteran has presented competent 
lay evidence of an unstable left thumb scar and concludes that 
the criteria for an initial 10 percent evaluation for that 
disability have been met.  As indicated above, given the 
placement and size of this scar, there are no schedular criteria 
for an even higher initial evaluation.  The Board also finds no 
schedular basis for an initial compensable evaluation for the 
right upper arm lesion scar, and the claim for that benefit must 
be denied.  38 C.F.R. §§ 4.3, 4.7, 4.31.  

With regard to both of the cited service-connected disabilities, 
the Board finds that there is no basis for a "staged" rating 
pursuant to Fenderson.  Rather, the symptomatology shown during 
the pendency of the appeal has been essentially consistent and 
fully contemplated by the assigned disability ratings.

The Veteran has also submitted no evidence showing that these 
disorders have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these disorders 
have necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).


Finally, there is no suggestion from the record that these 
disabilities, in and of themselves, have given rise to an 
inability to secure or follow a substantially gainful occupation.  
The contentions and evidence therefore do not raise a claim for a 
total disability rating due to individual unemployability 
resulting from service-connected disability (TDIU).  See Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) as to the initial service connection claims was 
furnished to the Veteran in September and December of 2005, prior 
to the adjudication of these claims.  As this case concerns 
initial evaluations and comes before the Board on appeal from the 
decision which also granted service connection, there can be no 
prejudice to the Veteran resulting from shortcomings of notice 
for the service connection claims.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service connection 
grant, such as initial rating and effective date claims).  In any 
event, a further VA notice letter addressing the applicable 
diagnostic criteria was furnished in May 2008.  The elements of 
the claims on appeal, as well as the types of evidence that would 
contain pertinent findings, were further discussed during the 
October 2010 Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 
488 (2010).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The Veteran was afforded 
two VA examinations that were fully adequate for the purpose of 
ascertaining the symptoms and severity of his service-connected 
scars.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  His 
service treatment records have been associated with the claims 
file.  Moreover, he has denied additional treatment for these 
disabilities, as indicated during his October 2010 hearing.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial 10 percent evaluation for the Veteran's 
scar of the left thumb is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an initial compensable evaluation for the 
Veteran's lesion of the right upper arm is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


